PER CURIAM:
This is an appeal after a sentence upon revocation of probation.
Appellant was found guilty by jury verdict of first degree burglary. Thereafter, on October 24, 1969, the imposition of sentence was suspended and appellant was placed on probation for four years. On August 11, 1970, after a hearing, appellant’s probation was revoked and he was sentenced to not less than two nor more than three years. On September 11, 1970, appellant filed a notice of appeal with an affidavit of poverty and a motion for the record on appeal. The record was forwarded to this Court and appellant was duly advised thereof and that his opening brief would be due on April 9, 1971. Appellant has not, however, filed an opening brief, a request for an extension of time within which to do so, for the appointment of a lawyer to assist in his appeal, or paper or writing of any kind in explanation.
By Rules 5(f) and 15, Rules of the Supreme Court, 17 A.R.S. the opening brief of appellant shall be filed within 30 days after the filing of the record in this Court. By Rule 21, Rules of the Supreme Court, a criminal appeal may be dismissed if appellant has not prosecuted his appeal as required by law or by rules of court. Since appellant has wholly failed to proceed with his appeal and no reasons appear in the record which would excuse or justify his failure to comply with the rules, the appeal is ordered dismissed.